
      
        DEPARTMENT OF HOMELAND SECURITY
        Federal Emergency Management Agency
        44 CFR Part 67
        [Docket ID FEMA-2008-0020; Internal Agency Docket No. FEMA-B-1083]
        Proposed Flood Elevation Determinations for Humboldt County, California and Incorporated Areas
        
          AGENCY:
          Federal Emergency Management Agency, DHS.
        
        
          ACTION:
          Proposed rule; withdrawal.
        
        
          SUMMARY:
          The Federal Emergency Management Agency (FEMA) is withdrawing its proposed rule concerning proposed flood elevation determinations for Humboldt County, California and Incorporated Areas.
        
        
          DATES:
          As of March 5, 2015, the proposed rule published December 16, 2009, at 74 FR 66605, is withdrawn.
        
        
          ADDRESSES:

          You may submit comments, identified by Docket No. FEMA-B-1083, to Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Luis Rodriguez, Chief, Engineering Management Branch, Federal Insurance and Mitigation Administration, Federal Emergency Management Agency, 500 C Street SW., Washington, DC 20472, (202) 646-4064, or (email) Luis.Rodriguez3@fema.dhs.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        On December 16, 2009, FEMA published a proposed rulemaking at 74 FR 66605, proposing flood elevation determinations along one or more flooding sources in Humboldt County, California. FEMA is withdrawing the proposed rulemaking and intends to publish a Notice of Proposed Flood Hazard Determinations in the Federal Register and a notice in the affected community's local newspaper following issuance of a revised preliminary Flood Insurance Rate Map and Flood Insurance Study report.
        
          Authority:
           42 U.S.C. 4104; 44 CFR 67.4.
        
        
          Dated: February 11, 2015.
          Roy E. Wright,
          Deputy Associate Administrator for Mitigation, Department of Homeland Security, Federal Emergency Management Agency.
        
      
      [FR Doc. 2015-05096 Filed 3-4-15; 8:45 am]
       BILLING CODE 9110-12-P
    
  